DETAILED ACTION

Response to Amendment

	Amendments and response received 01/25/2021 have been entered. Claims 1-25 are currently pending in this application. Claims 1-22 have been amended and claims 23-25 newly added by this amendment. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the new title is more indicative of the invention as claimed. 

Claim Interpretation

	In light of the amendments introducing structure to implement the claimed functionalities, the examiner hereby withdraws the previous interpretation pertaining to invoking means plus function.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 16, 18-23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yumiko Hidaka et al (US 6954213 B1).

Regarding claim 1, Hidaka et al discloses an image processing apparatus (Fig. 7) for displaying on a display device an image corresponding to a printed product observed in a predetermined observation environment (Col. 11 lines 9-17 and lines 50-57), the apparatus comprising:
(A) one or more memories storing instructions (Col. 14 lines 26-31); and 
(B) one or more processors executing the instructions (Col. 14 lines 17-25): 
(a) to obtain image data (Col. 8 line 53); 
(b) to obtain a lighting luminance in the predetermined observation environment (Col. 9 lines 59-64); 
(c) to set a maximum luminance to be displayed in the display device according to the obtained lighting luminance (Col. 13 lines 20-34); 
(d) to convert the obtained image data according to the obtained lighting luminance (Col. 9 lines 5-11); and 
(e) to output the converted image data to the display device whose maximum luminance to be displayed has been set according to the obtained lighting luminance (Col. 9 lines 15-20).




Regarding claim 4, Hidaka et al discloses the image processing apparatus according to claim 1, wherein the instruction to convert includes converting the obtained image data such that a maximum luminance of the obtained image data conforms to the obtained lighting luminance (Col. 12 lines 45-55 and Col. 13 lines 12-24).

Regarding claim 16, Hidaka et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein the one or more processors further execute an instruction to output the converted image data to a printing device (Col. 9 lines 34-43).

Regarding claim 18, Hidaka et al discloses a control apparatus (Fig. 1) for controlling a display device that displays an image corresponding to a printed product observed in a predetermined observation environment (see rejection of claim 1), the apparatus comprising: 
(A) one or more memories storing instructions (see rejection of claim 1); and 
(B) one or more processors executing the instructions (see rejection of claim 1): 
(a) to obtain a lighting luminance in the predetermined observation environment (see rejection of claim 1); and 
(b) to set a maximum luminance to be displayed in the display device according to the obtained lighting luminance (see rejection of claim 1).


a first obtaining step of obtaining image data (see rejection of claim 1); 
a second obtaining step of obtaining a lighting luminance in the predetermined observation environment (see rejection of claim 1); 
a setting step of setting a maximum luminance to be displayed in the display device according to the lighting luminance obtained in the second obtaining step (see rejection of claim 1); 
a converting step of converting the image data obtained in the first obtaining step according to the lighting luminance obtained in the second obtaining step (see rejection of claim 1); and 
an outputting step of outputting the image data converted in the converting step to the display device whose maximum luminance to be displayed has been set in the setting step (see rejection of claim 1).

Regarding claim 20, Hidaka et al discloses a control method for controlling a display device that displays an image corresponding to a printed product observed in a predetermined observation environment (see rejection of claim 18), the method comprising: 
an obtaining step of obtaining a lighting luminance in the predetermined observation environment (see rejection of claim 18); and 
a setting step of setting a maximum luminance to be displayed in the display device according to the lighting luminance obtained in the obtaining step (see rejection of claim 18).

Regarding claim 21, Hidaka et al discloses a non-transitory computer readable storage medium storing a program that causes a computer to perform an image processing method for displaying on a display device an image corresponding to a printed product observed in a predetermined observation environment (Col. 6 lines 38-44), the image processing method comprising: 
a first obtaining step of obtaining image data (see rejection of claim 1); 
a second obtaining step of obtaining a lighting luminance in the predetermined observation environment (see rejection of claim 1); 
a setting step of setting a maximum luminance to be displayed in the display device according to the lighting luminance obtained in the second obtaining step (see rejection of claim 1); 
a converting step of converting the image data obtained in the first obtaining step according to the lighting luminance obtained in the second obtaining step (see rejection of claim 1); and 
an outputting step of outputting the image data converted in the converting step to the display device whose maximum luminance to be displayed has been set in the setting step (see rejection of claim 1).

Regarding claim 22, discloses a non-transitory computer readable storage medium storing a program that causes a computer to perform a control method for controlling a display device that displays an image corresponding to a printed product observed in a predetermined observation environment (Col. 6 lines 38-44), the control method comprising: 
an obtaining step of obtaining a lighting luminance in the predetermined observation environment (see rejection of claim 20); and 
a setting step of setting a maximum luminance to be displayed in the display device according to the lighting luminance obtained in the obtaining step (see rejection of claim 20).

Regarding claim 23, Hidaka et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein the instruction to set includes changing the maximum luminance to be displayed in the display device from an already set luminance to the obtained luminance (see rejection of claim 1 wherein the luminance is adjusted to its new maximum with respect to the currently set luminance).

Regarding claim 25, Hidaka et al discloses the image processing apparatus according to claim 1, wherein the instruction to set includes setting the maximum luminance to be displayed in the display device such that the maximum luminance conforms to the obtained lighting luminance (see rejection of claim 4).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yumiko Hidaka et al (US 6954213 B1) in view of Mark J.W. Mertens (US 20150358646 A1).

Regarding claim 5, Hidaka et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Hidaka et al fails to explicitly disclose wherein the obtained image data is RAW data, and wherein the instruction to convert includes performing conversion to compress a range of a luminance of the obtained image data.
Mertens, in the same field of endeavor of rendering image data for human consumption compensating for luminance differences in input and output environments (¶ [7]), teaches the obtained image data is RAW data (¶ [59]), and wherein the instruction to convert includes performing conversion to compress a range of a luminance of the obtained image data (¶ [61] “Actually if one wants to more accurately encode values higher than what can approximately be encoded in the M_HDR* (e.g. suitably darkening a light so that it falls within range, yet with a similar look...So one can still add some really bright (or really dark) colors outside the range M_HDR* of what would typically give a really good rendering of an HDR scene, and one may typically strongly compress those colors, i.e. represent them with only a couple of values, with the codes in HDR_FREP being highly non-linearly related to the actual scene luminance”).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Hidaka et al comprising an image processing apparatus for displaying, on a display device, an image corresponding to a printed product observed in a predetermined observation environment to utilize the teachings of Mertens which teaches wherein the obtained image data is RAW data, and wherein the instruction to convert includes performing conversion to compress a range of a luminance of the obtained image data to accurately reflect an input image in an output environment not having the same luminance attributes as the initial image.

Regarding claim 6, Hidaka et al discloses the image processing apparatus according to claim 5 (see rejection of claim 5).
Hidaka fails to explicitly disclose wherein the instruction to convert includes converting the obtained image data such that a compression rate of a dark part of the obtained image data is less than a compression rate of a light part.
Mertens teaches converting the obtained image data such that a compression rate of a dark part of the obtained image data is less than a compression rate of a light part (¶ [61] “Actually if one wants to more accurately encode values higher than what can approximately be encoded in the M_HDR*...one may do so in the color space definition of FIG. 7...to more accurately render those bright colors ..one may typically strongly compress those colors“).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Hidaka et al comprising an image processing apparatus for displaying, on a display device, an image corresponding to a printed product observed in a predetermined observation environment to utilize the teachings of Mertens which teaches converting the obtained image data such that a compression rate of a dark part of the obtained image data is less than a compression rate of a light part to enable production of a high quality output image which maintains the visual acuity of the original  input image without utilizing unnecessary processing.

Regarding claim 7, Hidaka et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Hidaka et al fails to explicitly disclose wherein the obtained image data is data on an SDR image, and wherein the instruction to convert includes performing conversion to expand a range of a luminance of the obtained image data.
Mertens teaches wherein the obtained image data is data on an SDR image (¶ [6]), and wherein the instruction to convert includes performing conversion to expand a range of a luminance of the obtained image data (¶ [8]).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Hidaka et al comprising an image processing apparatus for displaying, on a display device, an image corresponding to a printed product observed in a predetermined observation environment to utilize the teachings of Mertens which teaches the obtained image data is data on an SDR image, and wherein the instruction to convert includes performing conversion to expand a range of a luminance of the obtained image data obtained by the first obtaining unit to enable production of a high quality output image which maintains the visual acuity of the original input image.

Regarding claim 8, Hidaka et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Hidaka et al fails to explicitly disclose wherein the obtained lighting luminance is higher than a luminance of a standard light source.
Mertens teaches the obtained lighting luminance is higher than a luminance of a standard light source (¶ [65] explaining scenarios with examples of the ambient lighting being that of bright outdoors or very bright light).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Hidaka et al comprising an image processing apparatus for displaying, on a display device, an image corresponding to a printed product observed in a predetermined observation environment to utilize the teachings of Mertens which teaches the obtained lighting luminance is higher than a luminance of a standard light source to enable production of a high quality output image which maintains the visual acuity of the original input image.

Regarding claim 9, Hidaka et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Hidaka et al fails to explicitly disclose wherein the instruction to convert includes normalizing the converted image data according to a unit luminance used by the display device, and wherein the instruction to output includes outputting the normalized image data to the display device.
Mertens teaches normalizing the converted image data according to a unit luminance used by the display device, and wherein the instruction to output includes outputting the normalized image data to the display device (¶ [98]).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Hidaka et al comprising an image processing apparatus for displaying, on a display device, an image corresponding to a printed product observed in a predetermined observation environment to utilize the teachings of Mertens which teaches normalizing the converted image data according to a unit luminance used by the display device, and wherein the instruction to output includes outputting the normalized image data to the display device to more adequately render scenarios with different dynamic ranges and thereby improve image quality matching between devices.

Regarding claim 13, Hidaka et al discloses the image processing apparatus according to claim 1 (see rejection of claim 1).
Hidaka et al fails to explicitly disclose wherein the instruction to set includes setting the maximum luminance to be displayed in the display device to a luminance higher than a current luminance in a case when a maximum luminance to be displayed in the display device cannot be changed to a luminance according to the obtained lighting luminance.
Mertens teaches wherein the instruction to set includes setting the maximum luminance to be displayed in the display device to a luminance higher than a current luminance in a case when a maximum luminance to be displayed in the display device cannot be changed to a luminance according to the obtained lighting luminance (¶ [65]).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Hidaka et al comprising an image processing apparatus for displaying, on a display device, an image corresponding to a printed product observed in a predetermined observation environment to utilize the teachings of Mertens which teaches setting the maximum luminance to be displayed in the display device to a luminance higher than a current luminance in a case when a maximum luminance to be displayed in the display device cannot be changed to a luminance according to the obtained lighting luminance to enable production of a high quality output image which maintains the visual acuity of the original input image.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yumiko Hidaka et al (US 6954213 B1) in view of Naoya Katoh (US 5754682).

Regarding claim 17, Hidaka et al discloses the image processing apparatus according to claim 16 (see rejection of claim 16).
Hidaka et al fails to explicitly disclose wherein, after the converted image is displayed on the display device and a predetermined instruction is inputted, the instruction to output the converted image data is performed.
Katoh, in the same field of endeavor of matching color appearance between output devices having the same or different environmental parameters (Abstract), teaches after the converted image is displayed on the display device and a predetermined instruction is inputted, the instruction to output the converted image data is performed (Col. 5 lines 61-67 and Col. 7 lines 1-13).
It would have been obvious to one or ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Hidaka et al comprising an image processing apparatus for displaying, on a display device, an image corresponding to a printed product observed in a predetermined observation environment to utilize the teachings of Katoh which teaches after the converted image is displayed on the display device and a predetermined instruction is inputted, the instruction to output the converted image data is performed to provide a picture processing method and apparatus in which coincidence between the hard copy picture and the soft copy picture may be achieved with high accuracy despite difference in optical environments.

Allowable Subject Matter

Claims 3, 10-12, 14, 15 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.

Applicant’s remarks:	The Hidaka et al. patent discusses that, if the luminance of white in a printed image is less than the luminance of a maximum output of a monitor, the luminance of the background color of the monitor is lower than the luminance of white in the printed image. Applicant submits, however, that the Hidaka et al. patent likewise fails to teach or suggest at least the features of Applicant's invention, as recited in independent claims 1 and 18 to 22, as noted above.

Examiner’s response:	Regarding applicant’s characterization of Hidaka et al, the examiner respectfully disagrees. Hidaka et al discloses setting a luminance of a monitor display unit in accordance with an obtained luminance of an observation image with reference to the ambient luminance of the environment. See rejections above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
April 10, 2021